Citation Nr: 1753357	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine with spondylolisthesis L5-S1 and adhesive arachnoiditis, status post-operative fusion (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, K.F. and B.M.M.




ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased rating for service-connected DDD of the lumbar spine with spondylolisthesis L5-S1 and adhesive arachnoiditis, status post-operative fusion.  

The Board notes that the issue of a disability in excess of 40 percent for the Veteran's service-connected low back disability was denied by the RO in April 2007; however, the Veteran did not perfect an appeal as to that issue.  In May 2009, she again requested an increased rating for her service-connected low back disability, which was denied in the October 2010 decision.  

The Veteran testified at a Travel Board hearing at the St. Petersburg RO in December 2010.  Although this issue was not on appeal at the time of the hearing, the Veteran introduced testimony which the Veteran's Law Judge construed as a timely NOD regarding the October 2010 denial for an increased rating.  In July 2011, the Board remanded the matter in order for the RO to issue a Statement of the Case (SOC).

The RO issued a SOC in July 2013, continuing the disability rating of 40 percent for the Veteran's service-connected low back disability.  As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

Despite compliance with the Board's previous remand directives, further review of the updated record reflects that additional development is necessary before a decision can be reached on the merits.

The Board notes that the Veteran had requested another hearing before a Judge in September 2013; however, in a February 2017 VA Form 21-4138, the Veteran withdrew her request for a hearing.  Therefore, the request is deemed withdrawn.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her low back disability is more severe than the 40 percent disability rating currently assigned.  Additionally, the Veteran, through her representative, states that she has not been examined by VA for her low back disability since August 2010.  Since her last VA examination, the Veteran testified that she was told that in approximately 5 years she would be completely wheelchair bound.  The August 2010 VA examiner stated that the Veteran did not have any incapacitating episodes, but earlier that same month, the Veteran submitted a VA Form 21-4138 stating that her doctor told her that any activity is "eliminated for twenty[-]four hours a day, seven days a week, three[-]hundred and sixty[-]five days a year."  The Veteran submitted a letter from her private care provider stating the same.  The examiner did not address any of the Veteran's lay statements or the statements from her private care provider.  

The Board finds that the Veteran should be afforded another VA examination to determine the current level of severity of all impairment resulting from her service-connected low back disability.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to this issue.

Accordingly, the case is REMANDED for the following action:

Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file-this should include any outstanding medical records from the Social Security Administration.

2.  Ensure that the Veteran is scheduled for a VA examination for her low back disability.  The examiner must review the claims file in conjunction with the examination.

The examiner is to determine the current severity of the Veteran's low back disability.  Any necessary studies should be performed.  The examiner must provide all information required for rating purposes-including the degrees of flexion, degrees where pain manifests (if at all), and whether ankylosis is present.  The examiner is also asked to include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  The examiner must also note whether there have been any incapacitating episodes and their duration within the past 12 months.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






